Citation Nr: 1757968	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating greater than 10 percent for pseudofolliculitis barbae (PFB).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1977 to July 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2012 and January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in September 2016 and remanded for a videoconference Board hearing.  The hearing was scheduled in December 2016.  The evidentiary record contains a letter sent to the Veteran's address of record in November 2016, noting the date, place, and time of the hearing.  He did not report for the December 2016 videoconference hearing and thus the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea. 

2.  The Veteran's service-connected PFB has been controlled by topical medication and affects an exposed surface and total body surface of at least 5 percent, but less than 20 percent, and does not require systemic therapy or immunosuppressive drugs. 

3.  The Veteran's single service-connected disability does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a disability rating greater than 10 percent for PFB are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 7806 (2017). 

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in letters dated June 14, 2012 and November 23, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As discussed below, despite the Veteran's allegations to the contrary, there are no events in service to which an examiner could link the claimed sleep difficulties.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

In addition, the Veteran has submitted no evidence, other than his own lay statements, of a current diagnosis for sleep apnea.  Accordingly, the Board finds that no further development of this claim is required as there is no evidence indicating that he currently has such disorder.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Law and Analysis for Sleep Apnea

The Veteran is seeking service connection for sleep apnea, which he asserts had its onset during active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Although the Veteran now claims to have experienced ongoing sleep problems since service, the primary impediment to a grant of service connection is the absence of a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records do not document complaints or findings of sleep apnea.  The records are silent for any reference to disordered sleep, snoring, shortness of breath, fatigue, excessive daytime sleepiness.  Moreover at separation in 1978, the Veteran was examined and found to be clinically normal with respect to the nose, sinuses, mouth, and throat.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any sleep problems in the immediate years after his separation from service in 1978.  A review of progress notes from the Atlanta VAMC show sleep apnea was not included on the Problem List.  Although the Veteran complained of sleep difficulty associated with situational depression during psychiatric outpatient evaluation in 2013, there is no additional follow-up evaluation or clinical findings to suggest that this complaint was related to sleep apnea and there are no pertinent references to service or any event of service.  The remaining clinical records show the Veteran is not currently undergoing treatment for sleep apnea nor has he contended otherwise.  

In general a clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  While there are references to sleep difficulties in the treatment records, sleep apnea is a separate and distinct disability and there is no indication he has been formally diagnosed with such a disability.  Further, the records suggest the Veteran's sleep difficulty is a symptom of his psychiatric disorder.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So while the Veteran may indeed experience some sort of recurring sleep problems, in the absence of competent evidence which suggests that they constitute an actual chronic disability, the Board has no basis on which to consider it as more than a medical finding or symptom.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved. 38 U.S.C. § 5107 (b).


III.  Law and Analysis for Increased Ratings

The Veteran is seeking an increased disability rating for his service-connected PFB.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41.  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PFB is currently rated as 10 percent disabling under DC 7819-7806.  The hyphenated diagnostic codes in this case indicate benign skin neoplasms under DC 7819 as the service-connected disorder, and dermatitis or eczema under DC 7806 as the residual disabling condition.  

Under DC 7806, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

The pertinent evidence in this case consists primarily of clinical findings from a July 2012 VA examination where the Veteran gave a history of problems with PFB since service.  He stated that he developed multiple bumps and sores on his face after shaving and despite receiving a medical waiver, was still required to shave even when the bumps became inflamed.  Currently he uses clippers.  The Veteran also reported a history of recurrent itchy, painful boils that develop at the top of his buttocks.  

The examiner reported that the Veteran had been treated with oral or topical medications in the past twelve months for a skin condition, and that he had been specifically treated with topical corticosteroids for itching (Neosporin) for at least 6 weeks, but not on a constant basis.  There was no evidence of benign or malignant neoplasms or systemic manifestations due to any skin diseases (such as fever weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis or papulosquamous disorders and had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Examination revealed multiple papules, scarring, and ingrown hairs in the beard area, which affected at least 5 to 20 percent of exposed areas and 5 to 20 percent of the total body area.  There was no disfigurement of the head, face, or neck.  The Veteran also had a 2x2cm open abscess with an eschar present draining scant green exudate at the gluteal cleft, which involved no exposed areas and less than 5 percent of his total body area.  The remainder of the examination was otherwise negative for evidence of acne, chloracne, vitiligo, alopecia, or hyperhydrosis.  There was also no evidence of benign or malignant neoplasm or metastasis related to either the PFB or gluteal abscess and no other pertinent physical findings complications, conditions, signs, and/or symptoms.  The Veteran's skin condition had no impact on his ability to work.

There is no indication in the record that the Veteran has sought or received regular treatment for his PFB, following the VA examination in 2012.  However, his active outpatient treatment medications included the antifungal cream Terbinafine to treat his skin infection.  See VA outpatient treatment record dated June 30, 2014.  The lists of active medications and prescriptions do not include any prescribed systemic therapy.

Based on the evidence, the Veteran's current disability picture resulting from his service-connected PFB does not meet or approximate the requirements for a disability rating higher than 10 percent.  The evidence shows that his skin condition was primarily involved multiple papules, scarring, and ingrown hairs involving the beard area.  Beyond that there is no evidence that large portions of his anatomy are involved (the skin condition is predominantly confined to the face and neck), and it affects 5 to 20 percent of the exposed areas and 5 to 20 percent of the entire body.  

Although the 2012 VA examiner has noted the Veteran's history of recurrent perirectal/gluteal abscess, this skin condition is an independent problem and is not related to the service-connected PFB.  While the Board has noted the Veteran's complaints, given the limited objective findings on examination, a higher disability rating for PFB, is not warranted.  38 C.F.R. § 4.118, DC 7806.

The Board acknowledges that the Veteran has required the use of topical corticosteroids during the relevant rating period.  However, 38 C.F.R. § 4.118, DC 7806, draws a clear distinction between systemic therapy and topical therapy. "Systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In this case, the record shows that the topical treatments were prescribed for the areas affected by the Veteran's non service connected skin infection - the gluteal abscess.  There is no indication that he administered this treatment to his face to treat the PFB, and assuming he did it would not be on a large enough scale such that it affected the body as a whole.  Therefore, the Board finds that the Veteran's use of topical corticosteroids and other topical treatments was topical therapy rather than systemic therapy under DC 7806 and thus does not entitle the Veteran to a higher rating.

Nor does the evidence show that the Veteran's PFB warrant higher disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805. 

Finally, the Board has also considered that the Veteran has not been afforded VA examination of his PFB since 2012, but finds that the medical evidence of record in this case is not too old to adequately evaluate this disability. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  In this case, no competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected hearing loss, has become worse in the period of time since the last evaluation.  

Given the lack of pertinent clinical findings since the 2012 VA examination and the fact that the history provided by the Veteran during that examination, and considered by the examiner, is consistent with that reflected in the record, the examiner's report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) is sufficient for rating purposes.  38 C.F.R. § 4.2 (2017); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected PFB is not warranted.

Accordingly, the Veteran's impairment due to PFB is most consistent with a 10 percent evaluation and that the level of disability contemplated in DC 7806 to support the assignment of a 30 percent disability rating or higher is absent.  The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b) (2014).


IV.  Law and Analysis for TDIU

The Veteran is seeking a TDIU.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  However the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran is service connected for pseudofolliculitis barbae, rated as 10 percent disabling.  This is his only service-connected disability.  Since the schedular rating for a single service-connected disability must be at least 60 percent, the Veteran does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2017).  

The Veteran asserts that he is unable to follow substantially gainful occupation as a result of his service connected skin disability, rendering him unemployable.  The AOJ attempted to obtain additional information in order to better determine the Veteran's employability.  See VA correspondence dated June 14, 2012.  However, the Veteran did not complete and return the VA Form 21-8940, which collects information about employment history and education necessary to determine a claim for TDIU.  If the Veteran does not cooperate in the adjudication of his claim, the Board can only look to other evidence of record to determine whether a TDIU claim is warranted.  The record reflects that the Veteran was previously employed as a truck driver.  See February 1979 VA Examination Report.  Unfortunately there are no specific details about his duties and no indication that the employment was considered marginal.  

In considering the extent to which the Veteran's skin disability may affect him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the findings from the previous examinations.  This is especially so given that the above analysis details the level of impairment and the appropriate disability rating to account for such impairment.  However of some significance is the July 2012 VA opinion in which the examiner concludes that the Veteran's service-connected PFB does not impact his ability to work.

In addition, a September 2013 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, documents the Veteran's own report that he was disabled from atrial fibrillation, diabetes, and high blood pressure.  In an October 2013 administrative action, his claim for vocational rehabilitation was denied because his service connected disability did not contribute to his difficulty getting and keeping a job.

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a disability rating greater than 10 percent for PFB is denied.

Entitlement to a TDIU is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


